 1

 2

 3                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
 4

 5   KIMBERLY BUNNEY,                                    Civil No. 3:18-CV-1677-HZ

 6            Plaintiff,

 7            v.                                                ORDER FOR ATTORNEY FEES
                                                         PURSUANT TO 28 U.S.C. § 2412(D)
 8   ANDREW SAUL,
     Commissioner of Social Security,
 9
              Defendant.
10
              Based upon the Stipulation of the parties, it is hereby ordered that attorney fees in the
11
     amount of $5,898.79 shall be awarded to Plaintiff pursuant to 28 U.S.C. § 2412(d) (EAJA).
12
     Plaintiff shall also be awarded costs in the amount of $400.00 pursuant to 31 U.S.C. § 1304 and
13
     28 U.S.C. § 1920.
14
              If it is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under
15
     the Department of the Treasury’s Offset Program, see Astrue v. Ratliff, 130 S.Ct. 2521 (2010),
16
     then the check for EAJA fees shall be made payable to Dellert Baird Law Offices, PLLC, based
17
     upon Plaintiff’s assignment of this fee to her attorney. Any check for EAJA fees shall be mailed
18
     to Plaintiff’s counsel at Dellert Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23,
19
     University Place, WA, 98466.
20
              IT IS SO ORDERED.
21
              DATED this ____________ day of ________________________,
                                                 February 27, 2020     2020.
22

23

24                                                        UNITED STATES DISTRICT JUDGE

     Page 1        ORDER
                   [3:18-CV-1677-HZ]
